DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Preliminary Amendment
This Office Action is responsive to the preliminary amendment filed on 02 December 2019. As directed by the amendment: Claim 13 has been amended, Claims 6, 9, 17-22, and 28 have been cancelled, and no claims have been added.  Thus, Claims 1-5, 7, 8, 10-16, 23-27, and 29 are presently pending in this application. 

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5, 7, 8, and 10-16, drawn to a device for monitoring a physiological parameter comprising a substrate with conductive and non-conductive portions, a conductive sensor, and a double-sided composite adhesive attached to the substrate and the sensor to be adhered to the skin of the subject for conductive signal communication, classified in CPC class A61B5/6832.
II. Claims 23-27 and 29a device and system for monitoring physiological parameters comprising a flexible circuit embedded in a flat elastic substrate comprising an anisotropically conductive adhesive and at least one sensor mounted in the bottom surface for electrical or optical communication, and at least one memory module for accepting/storing data, at least one data communication module, and a control module for receiving commands to implement transfer of data, classified in CPC class A61B5/0002.
If Invention I is elected, the Applicant must further elect one of Species A and B as described below. 
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different designs and modes of operation that are mutually exclusive. Invention I is directed to a device for monitoring a physiological parameter comprising a substrate with conductive and non-conductive portions, a conductive sensor, and a double-sided composite adhesive attached to the substrate and the sensor to be adhered to the skin of the subject for conductive signal communication, whereas Invention II is directed to a device and system for monitoring physiological parameters comprising a flexible circuit embedded in a flat elastic substrate comprising an anisotropically conductive adhesive and at least one sensor mounted in the bottom surface for electrical or optical communication, and at least one memory module for accepting/storing data, at least one data communication module, and a control module for receiving commands to implement transfer of data.   Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Inventions I and II are located within different subclasses, which would require different search strategies. Furthermore, Prior Art applicable to one Invention would likely not be applicable to the other Inventions due to the distinct subject matter. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
If Invention I is elected, the Applicant must further elect one of Species A and B as described below. 
This application contains claims directed to the following patentably distinct Species A and B: 
Species A: Device embodiment with multiple sensors being disposed in conductive communicative contact with respective conductive adhesive portions, wherein the adhesive is secured to both the skin and the substrate (Embodiment described in Paragraph 0026, 0027, Figs. 1E, 1F, 1G, Claims 2, 3, 7, 8)
Species B: Device embodiment with electrodes in communication with conductive adhesive portions/gel (Embodiment described in Paragraph 0022-0023 of Application publication, Fig. 1D, Claim 16) 

The species are independent or distinct because Species A and B are directed to distinct device substrate/sensor embodiments, with materially different designs. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1, 4, 5, and 10-15 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
Species A and B are directed to distinct device substrate/sensor embodiments, which would require different search strategies. Furthermore, Prior Art applicable to one Species would likely not be applicable to the other Species due to the distinct subject matter. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852.  The examiner can normally be reached on 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.B./Examiner, Art Unit 3792                                                                                                                                                                                             
/Eric D. Bertram/Primary Examiner, Art Unit 3792